OPINION of the court
Memorandum.
The order of the Appellate Division should be modified, with costs to appellant, by increasing the award to appellant by $10,000 and, as so modified, affirmed.
The Appellate Division agreed with the trial court that after demolition of the building, the value of the subject property, owned by Little Antigone Theatres, Inc., was $26,500. It also found that the value of the mortgagee’s lien on the property after the demolition was $10,000 and deducted this amount from the award to that party. Nonetheless, it reduced the award to the owner by the full $26,500 value of the property. Inasmuch as the value of Little Antigone’s interest in the property remaining after demolition was $16,500, by the Appellate Division’s own findings, its award should only have been reduced by that amount. The award to Little Antigone should therefore be increased by $10,000.
The determination of the Appellate Division in all other respects is fully supported by the weight of the evidence.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order modified, with costs to appellant, in accordance with the memorandum herein and, as so modified, affirmed.